ORDER GRANTING REINSTATEMENT TO THE PRACTICE OF LAW
John L. Gohmann of Lexington, Kentucky, was suspended from the practice of law by Order of this Court entered on May 28, 1998, for non-payment of dues to the Kentucky Bar Association, pursuant to SCR 3.050.
Gohmann filed an application for reinstatement to the practice of law in this Commonwealth pursuant to SCR 3.510 and complied with the requirements of the rules regarding reinstatement.
The Board of Governors of the Kentucky Bar Association recommended that the application for reinstatement be granted. We concur with the recommendation of the Board of Governors.
*506IT IS THEREFORE ORDERED that John L. Gohmann be and is hereby reinstated to the practice of law.
All concur.
Entered: June 17,1999.
/s/Joseph E. Lambert Chief Justice